 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     CHRISTINA SINHA, SBN # 278893
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6
     Attorneys for Defendant
 7   SHARMISTHA BARAI

 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                   )   Case No. 2:16-CR-00217-MCE
                                                  )
12                      Plaintiff,                )   STIPULATION AND ORDER TO MODIFY
                                                  )   CONDITIONS OF PRETRIAL RELEASE
13    vs.                                         )
                                                  )
14    SHARMISTHA BARAI,                           )   Judge: Hon. Morrison C. England, Jr.
                                                  )
15                     Defendant.                 )
                                                  )
16                                                )

17
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18
     Attorney, through Katherine Lydon and Jason Hitt, Assistant United States Attorneys, counsel
19
     for Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defenders
20
     Jerome Price and Christina Sinha, counsel for Defendant Sharmistha Barai, that the amount of
21
     the Secured Appearance Bond (ECF No. 24) may be modified from $25,000 to $20,000, thereby
22
     exonerating $5,000 of the cash bond already posted. Pretrial Services Officer Darryl Walker has
23
     confirmed to the parties that Ms. Barai has been in compliance with her conditions of pretrial
24
     release. The parties further stipulate that all other conditions of release shall remain in full force
25
     and effect. Further, Ms. Barai, upon modification, agrees not to oppose the application of the
26
     remaining $20,000 toward her restitution and fine obligation ordered by this Court.
27
28

      Stipulation and Proposed Order to Modify         -1-
      Conditions of Pretrial Release
 1
 2                                               Respectfully submitted,
                                                 HEATHER E. WILLIAMS
 3                                               Federal Defender

 4
     Date: June 19, 2019                         /s/ Jerome Price
 5                                               JEROME PRICE
                                                 Assistant Federal Defender
 6                                               Attorneys for Defendant
                                                 SHARMISTHA BARAI
 7
     Date: June 19, 2019                         /s/ Christina Sinha
 8                                               CHRISTINA SINHA
                                                 Assistant Federal Defender
 9                                               Attorneys for Defendant
                                                 SHARMISTHA BARAI
10
11
     Date: June 19, 2019                         MCGREGOR W. SCOTT
12                                               United States Attorney
13
                                                 /s/ Katherine Lydon
14                                               KATHERINE LYDON
                                                 Assistant United States Attorney
15                                               Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Modify     -2-
      Conditions of Pretrial Release
 1                                               ORDER

 2          The Court having read and considered the parties’ stipulation, hereby adopts the

 3   stipulation in its entirety and orders that the amount of the secured appearance bond be modified
 4   to $20,000. The defendant shall file an Amended Appearance Bond within 5 days of this Order.
 5   Upon filing of the Amended Appearance Bond, the remaining $5,000 of the $25,000 cash bond
 6   already posted will be exonerated. The Clerk of the Clerk shall return the exonerated $5,000 to
 7   the defendant at the defendant’s current mailing address as provided by the Federal Defender’s
 8   Office. All other conditions of release remain in full force and effect.
 9          IT IS SO ORDERED.
10   Dated: June 25, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
